UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53186 BONAMOUR, INC. (Exact name of registrant as specified in its charter) Colorado 37-1441050 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5910 N. Central Expressway, Suite 900, Dallas, Texas 75206-5141 (Address of principal executive offices) (Zip Code) (214) 855-0808 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the Registrant’s Common Stock as of July 31, 2012 was 199,500,000. TABLE OF CONTENTS Page PARTI –FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Condensed Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 (Audited) 1 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011 and for the Period from August 9, 2002 (Inception) through June 30, 2012 (Unaudited) 2 Statement of Stockholders’ Deficit For the Period From August 9, 2002 (Inception) through June 30, 2012 (Unaudited) 3 Condensed Statements of Cash Flows for the Six Months EndedJune 30, 2012 and 2011 and for the Period from August 9, 2002 (Inception) through June 30, 2012 (Unaudited) 4 Notes to Condensed Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PARTII – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. MINE SAFETY DISCLOSURES 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 SIGNATURES 10 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BONAMOUR, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) (audited) ASSETS Current Assets: Cash $ $ Amount due from related party - Prepaid expense - Total current assets Other Assets: Software development costs, net of amortization of $5,000 and $2,500, respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Customer deposit-related party $ $ Accounts payable Total current liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock - no par value; 25,000,000 shares authorized; 5,000,000 shares issued and outstanding Common stock - no par value; 500,000,000 shares authorized; 199,500,000 shares issued and outstanding Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying footnotes are an integral part of these financial statements. 1 BONAMOUR, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 FOR THE PERIOD FROM AUGUST 9, 2002 (INCEPTION) THROUGH JUNE 30, 2012 (UNAUDITED) August 9, 2002 Three Months Ended Six Months Ended (Inception) June 30, June 30, through June 30, 2012 Revenues, net $
